DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Claims 4, 5 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
instructions to cause the image forming device to: determine, based on a paper type and a basis weight of the sheet, a speed ratio, wherein the speed ratio is a ratio of a first moving speed of the fixing member to a second moving speed of the pressure member; and 
instructions to cause the image forming device to: determine, based on a paper type and a basis weight of the sheet, a speed ratio, wherein the speed ratio is a ratio of a first moving speed of the fixing member to a second moving speed of the pressure member
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0086608 to Murakami et al..
Murakami et al. teach:
(claim 1)	An image forming device comprising: 
an image former (e.g. intermediate transfer unit 421), wherein the image former forms a toner image on a sheet [0092]; 
a fixer (60) including a fixing member (fixing belt 62), a pressure member (pressure roller 64), and a driver (motors M1-M3), wherein the fixing member is brought into contact with the toner image on the sheet and the fixing member is heated by a heater (heating source 631), the pressure member is brought into pressure contact with the fixing member, the driver drives at least any one of the fixing member and the pressure member, and the fixer allows the sheet to pass through a fixing nip (N) formed between the fixing member and the pressure member to fix an unfixed toner on the sheet [0095]; 
a processor (CPU 101); and 
a memory (ROM 102) including instructions that, when executed by the processor, cause the image forming device to:
determine, based on a paper type and a basis weight of the sheet (FIG.6), a speed ratio, wherein the speed ratio is a ratio of a first moving speed of the fixing member to a second moving speed of the pressure member (speed ratio of 0.92-0.97 corresponding to a 3%-8% surface velocity difference, [0133]); 
set, based on the determined speed ratio, a first speed difference when the toner image is fixed, by the fixer, on a first surface of the sheet to be different from a second speed difference when the toner image is fixed, by the fixer, on a second surface of the sheet opposite to the first surface of the sheet, wherein the first speed difference is a difference in moving speed between the first moving speed and the second moving speed when the toner image is fixed on the first surface, andPage 2 of 11 4890-3951-5144.2DOCKET NO.: 049601.024740PATENTApplication No.: 16/934,232Office Action Dated: December 24, 2021the second speed difference is a difference in moving speed between the first moving speed and the second moving speed when the toner image is fixed on the second surface [0014-0019, 0127, 0178].
(claim 2)	The image forming device according to claim 1, wherein the instructions are further configured to cause the system to: perform an assist or perform a break, wherein, with respect to a reference state in which one of the fixing member and the pressure member moves following the other one of the fixing member and the pressure member, the assist increases a moving speed of the one of the fixing member and the pressure member, and the break decreases the moving speed of the one of the fixing member and the pressure member [0019],[0120].
(claim 3)	The image forming device according to claim 2, wherein the instructions are further configured to cause the system to: perform the assist when fixing the toner image on the first surface [0154], and perform the break when fixing the toner image on the second surface [0187].
(claim 6)	The image forming device according to claim 3, further comprising: an obtainer that obtains sheet information of the sheet, wherein the assist is performed with an assist amount according to sheet information of the sheet and the break is performed with a break amount according to the sheet information of the sheet (Fig.6; [0125], [0127], [0154]).
(claim 15)	A control method of an image forming device including: forming, by an image former, a toner image on a sheet; bringing, by a fixer, a fixing member into contact with the toner image on the sheet to be heated by a heater; bringing a pressure member into pressure contact with the fixing member; driving, by a driver, at least any one of the fixing member and the pressure member, wherein the fixer allows the sheet to pass through a fixing nip formed between the fixing member and the pressure member to fix an unfixed toner on the sheet; determining, based on a paper type and a basis weight of the sheet, a speed ratio (FIG.6), wherein the speed ratio is a ratio of a first moving speed of the fixing member to a second moving speed of the pressure member; setting based on the determined speed ratio, a first difference in moving speed between the first moving speed and the second moving speed to a first speed difference and fixing the toner image on a first surface of the sheet; and setting, based on the determined speed ratio, a second difference in moving speed between the first moving speed and the second moving speed to a second speed difference and fixing the toner image on a second surface on a side opposite to the first surface, wherein the second speed difference is different from the first speed difference [0127], [0133], [0178], [0186-0189].
(claim 16)	A computer program product comprising: a computer-readable storage medium; and instructions stored on the computer-readable storage medium that, when executed by a processor, causes the processor to: form, by an image former, a toner image on a sheet; bring, by a fixer, a fixing member into contact with the toner image on the sheet to be heated by a heater; bring a pressure member into pressure contact with the fixing member; drive, by a driver, at least any one of the fixing member and the pressure member, wherein the fixer allows the sheet to pass through a fixing nip formed between the fixing member and the pressure member to fix an unfixed toner on the sheet; determine, based on a paper type and a basis weight of the sheet, a speed ratio (FIG.6), wherein the speed ratio is a ratio of a first moving speed of the fixing member to a second moving speed of the pressure member; set, based on the determined speed ratio, a first difference in moving speed between the first moving speed and the second moving speed to a first speed difference and fixing the toner image on a first surface of the sheet; and set a second difference in moving speed between the first moving speed and the second moving speed to a second speed difference and fix the toner image on a second surface on a side opposite to the first surface, wherein the second speed difference is different from the first speed difference [0127], [0178], [0186-0189].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086608 to Murakami et al, as applied to claim 3 above, and further in view of US 5,4505183 to O’Leary.
Regarding claims 13 and 14, Examiner assumes arguendo that Murakami et al. do not explicitly teach increasing or decreasing a gloss of the fixed toner image.
O’Leary discloses, to provide equal gloss between a fixed first image (102) formed on a first surface and a fixed second image (103) formed on a second surface of a sheet (100) in duplex (i.e. double-sided) printing, it is preferred to fuse the first image on the first pass at a higher speed than the second pass (col. 6 lines 15-21).
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming device according to claim 3 such that:
(claim 13)	the instructions are further configured to cause the system to: perform, by performing the assist, low gloss control to decrease a gloss of the fixed toner image; and
(claim 14)	the instructions are further configured to cause the system to: perform, by performing the break, high gloss control to increase a gloss of the fixed toner image
for at least the purpose of controlling a gloss difference that could occur between images fixed at each side of the sheet in double-sided printing.
	For the same reasoning as above, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to:
(claim 17)	configure the image forming device according to claim 1 such that the instructions are further configured to cause the system to: adjust, when fixing the toner image on the second surface, the speed ratio based on a predicted increase of gloss of the first surface;
(claim 18)	configure the control method of the image forming device according to claim 15, to further include: adjusting, when fixing the toner image on the second surface, the speed ratio based on a predicted increase of gloss of the first surface; or
(claim 19)	configure the computer program product according to claim 16, wherein the instructions, when executed by the processor, cause the processor to: adjust, when fixing the toner image on the second surface, the speed ratio based on a predicted increase of gloss of the first surface
for a similar purpose of controlling a gloss difference that could occur between images fixed at each side of the sheet in double-sided printing.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Regarding objection to the drawings, is reminded that “Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.” (MPEP 608.02)
Regarding claim rejections over prior art, Applicant argues that “Murakami provides no disclosure of determining a speed ratio based on a paper type and a basis weight of the sheet”.  This Examiner respectfully disagrees with this assertion.  As evident in at least paragraphs [0125, 0127, 0135, 0141] and FIG. 6 of Murakami, a ratio of the surface velocity of upper pressure roller 61 to the surface velocity of lower pressure roller 64 is set based on a sheet type and a basis weight of a sheet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852